Citation Nr: 9913332	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  99-03 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability, to include degenerative joint disease, claimed as 
secondary to service-connected residuals of a gunshot wound 
to the middle third of the fourth metatarsal of the left 
foot.

2.  Entitlement to a rating in excess of 10 percent for 
service-connected residuals of a gunshot wound to the middle 
third of the fourth metatarsal of the left foot.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. A. Kersten, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to December 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 Department of Veterans Affairs 
(VA) Regional Office (RO) rating decision which denied 
entitlement to service connection for a bilateral knee 
condition, claimed as secondary to a service-connected 
compound comminuted fracture of the middle third of the 
fourth metatarsal of the left foot, residuals of a gunshot 
wound, and denied entitlement to an increased evaluation in 
excess of 10 percent for the aforementioned service-connected 
disability of the middle third fourth metatarsal of the left 
foot.  


REMAND

The veteran's appeal was certified to the Board for 
adjudication in March 1999.  The veteran was notified of this 
action in a letter dated in March 1999, and notified that he 
was entitled to request a hearing before the Board.  In a 
statement received in April 1999, the veteran requested a 
personal hearing at the RO before a member of the Board.  
This request was forwarded to the Board from the RO.  
A Travel Board hearing is in order pursuant to the veteran's 
request.

Accordingly, the case is REMANDED for the following action:

The veteran should be afforded a Travel 
Board hearing.  A copy of the notice to 
the veteran of the scheduling of the 
hearing should be placed in the record.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.  While this case is in remand status, the veteran 
is free to submit additional evidence and argument on the 
question at issue.  See Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


